Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-6,10,14,17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (2006/0195159) and Hansen et al (2007/0066998).

1. A method for programming a stimulator device, the stimulator device comprising a plurality
of electrodes configured to contact a patient’s tissue, (see figure 3a of Bradley) the method comprising:
(a) determining stimulation to be applied at at least two of the electrodes; (see at least
¶55,71,72 of Bradley which teaches applied stimulation to tissue to evoke a response)
(b) selecting a plurality of candidate pairs of the electrodes to act as sensing electrodes; (see at
least ¶69 of Bradley which teaches an objective measurement for each electrode, and at least ¶55,56,57 which teaches using two electrodes to sense a field potential)
(c) sensing a response to the stimulation at the candidate pairs with the patient in a posture;
(see at least ¶71,72 of Bradley)
(d) determining a feature of the sensed response at each of the candidate pairs; (see at least
¶71,72 and figure 10a of Bradley which shows responses for each electrode)
(e) repeating steps (c) and (d) with the patient in at least one different posture; (see at least
¶84 of Bradley which teaches taking objective measurements using several different postures)
(f) comparing the determined features for each of the candidate pairs at the different postures
to determine one or more optimal of the candidate pairs; (see at least ¶72 of Bradley which teaches that a variety of current thresholds are detected. It is considered implicit in Bradley that a comparison is performed so that the lowest threshold can be found. Alternativley, it is considered to have been obvious that a comparison is performed by looking at the values of nerve response in at least figure 10a and comparing the response of a given electrode to another electrode to determine the lowest value. As mentioned, each posture would generate a set of nerve responses for each electrode)

(g) programming the stimulator device with the one or more optimal pairs to be used for
sensing with the stimulation. (see at least ¶51,61, and ¶87 of Bradley which teaches programming the device.  Bradley teaches programming optimal pairs for stimulation.  However, Hansen teaches selecting electrodes for sensing where such selection is based on which electrodes are most optimal or acceptable, ¶63, and whereby the selection is based on, for example which sensing electrode configuration contains the least amount of noise, ¶74.  Although Hansen involves a heart stimulator, the problem addressed and solved by Hansen, namely selection of optimal electrodes for sensing, can also be applied to spinal cord stimulators.  It would have been obvious to program optimal electrodes for sensing with the device of Bradley since it would result yield predictable results such as choosing electrodes that most accurately and efficiently capture the signals that are to be sensed.  For example, the electrodes that sensed signals with the least noise, or highest amplitude, would be chosen as sense electrodes).


19. An external device for programming a stimulator device, the stimulator device comprising a
plurality of electrodes configured to contact a patient’s tissue, the external device comprising:
control circuitry configured to: (a) determine stimulation to be applied at at least two of the
electrodes; (see at least ¶55,71,72 of Bradley which teaches applied stimulation to tissue to evoke a response)
(b) select a plurality of candidate pairs of the electrodes to act as sensing electrodes; (see at
least 969 which teaches an objective measurement for each electrode, and at least ¶55,56,57 of Bradley which teaches using two electrodes to sense a field potential)
(c) sense a response to the stimulation at the candidate pairs with the patient in a posture; (see
at least ¶71,72 of Bradley)

(d) determine a feature of the sensed response at each of the candidate pairs; (see at least
¶71,72 and figure 10a of Bradley which shows responses for each electrode)

(e) repeat steps (c) and (d) with the patient in at least one different posture; (see at least ¶84 of Bradley which teaches taking objective measurements using several different postures)

(f) compare the determined features for each of the candidate pairs at the different postures to
determine one or more optimal of the candidate pairs; (see at least ¶72 of Bradley which teaches that a variety of current thresholds are detected. It is considered implicit in Bradley that a comparison is performed so that the lowest threshold can be found. Alternativley, it is considered to have been obvious that a comparison is performed by looking at the values of nerve response in at least figure 10a and comparing the response of a given electrode to another electrode to determine the lowest value. As mentioned, each posture would generate a set of nerve responses for each electrode)

(g) program the stimulator device with the one or more optimal pairs to be used for sensing
with the stimulation. (see at least ¶51,61, and ¶87 of Bradley which teaches programming the device.  Bradley teaches programming optimal pairs for stimulation.  However, Hansen teaches selecting electrodes for sensing where such selection is based on which electrodes are most optimal or acceptable, ¶63, and whereby the selection is based on, for example which sensing electrode configuration contains the least amount of noise, ¶74.  Although Hansen involves a heart stimulator, the problem addressed and solved by Hansen, namely selection of optimal electrodes for sensing, can also be applied to spinal cord stimulators.  It would have been obvious to program optimal electrodes for sensing with the device of Bradley since it would result yield predictable results such as choosing electrodes that most accurately and efficiently capture the signals that are to be sensed.  For example, the electrodes that sensed signals with the least noise, or highest amplitude, would be chosen as sense electrodes).


20. A non-transitory computer readable media including instructions executable on an external
device for programming a stimulator device, the stimulator device comprising a plurality of
electrodes configured to contact a patient’s tissue, wherein the instructions when executed are
configured to: (a) determine stimulation to be applied at at least two of the electrodes; (see at
least ¶55,71,72 of Bradley which teaches applied stimulation to tissue to evoke a response)

(b) select a plurality of candidate pairs of the electrodes to act as sensing electrodes; (see at
least ¶69 of Bradley which teaches an objective measurement for each electrode, and at least ¶55,56,57
which teaches using two electrodes to sense a field potential)

(c) sense a response to the stimulation at the candidate pairs with the patient in a posture; (see
at least ¶71,72 of Bradley)

(d) determine a feature of the sensed response at each of the candidate pairs; (see at least
¶71,72 and figure 10a of Bradley which shows responses for each electrode)

(e) repeat steps (c) and (d) with the patient in at least one different posture; (see at least ¶84of Bradley which teaches taking objective measurements using several different postures)

(f) compare the determined features for each of the candidate pairs at the different postures to
determine one or more optimal of the candidate pairs; (see at least ¶72 of Bradley which teaches that a
variety of current thresholds are detected. It is considered implicit in Bradley that a comparison
iss performed so that the lowest threshold can be found. Alternativley, it is considered to have
been obvious that a comparison is performed by looking at the values of nerve response in at
least figure 10a and comparing the response of a given electrode to another electrode to
determine the lowest value. As mentioned, each posture would generate a set of nerve
responses for each electrode)

(g) program the stimulator device with the one or more optimal pairs to be used for sensing
with the stimulation. (see at least ¶51,61, and ¶87 of Bradley which teaches programming the device.  Bradley teaches programming optimal pairs for stimulation.  However, Hansen teaches selecting electrodes for sensing where such selection is based on which electrodes are most optimal or acceptable, ¶63, and whereby the selection is based on, for example which sensing electrode configuration contains the least amount of noise, ¶74.  Although Hansen involves a heart stimulator, the problem addressed and solved by Hansen, namely selection of optimal electrodes for sensing, can also be applied to spinal cord stimulators.  It would have been obvious to program optimal electrodes for sensing with the device of Bradley since it would result yield predictable results such as choosing electrodes that most accurately and efficiently capture the signals that are to be sensed.  For example, the electrodes that sensed signals with the least noise, or highest amplitude, would be chosen as sense electrodes).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (2006/0195159) and Hansen et al (2007/0066998), and further in view of Dinsmoor et al (2021/0187299).
See office action of 6/10/22.




Since new rejections have been made, this office action is not made final.


Allowable Subject Matter
Claims 8,9,11-13,15,16,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792